IN THE SUPREME COURT OF THE STATE OF DELAWARE

BRANDON KASINATH,                      §
                                       §      No. 541, 2016
      Defendant Below,                 §
      Appellant,                       §      Court Below—Superior Court
                                       §      of the State of Delaware
      v.                               §
                                       §      Cr. ID No. 1503014277
STATE OF DELAWARE,                     §
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                          Submitted: March 20, 2017
                          Decided:   April 26, 2017

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                  ORDER

      This 26th day of April 2017, having considered the no-merit brief and motion

to withdraw filed by the appellant’s counsel under Supreme Court Rule 26(c), the

State’s response, and the Superior Court record, it appears to the Court that:

      (1)    In July 2015, the appellant, Brandon Kasinath, was indicted on

charges of Attempted Murder First Degree, Assault First Degree, Robbery First

Degree, Aggravated Menacing, twelve counts of Possession of a Firearm During

the Commission of a Felony, Conspiracy First Degree, Conspiracy Second Degree,

and Criminal Mischief. On January 25, 2016, Kasinath pled guilty to Robbery

First Degree and Conspiracy Second Degree. In exchange for Kasinath’s plea to

Robbery First Degree and Conspiracy Second Degree, the State agreed to enter a
nolle prosequi on the other counts in the indictment. The Superior Court accepted

the guilty plea and ordered a presentence investigation.

       (2)    On October 7, 2016, the Superior Court sentenced Kasinath as

follows:     For Robbery First Degree—twelve years of Level V incarceration

suspended after six years for six months of Level IV and eighteen months of Level

III.   For Conspiracy Second Degree—two years of Level V incarceration

suspended for one year of Level III concurrent. This is Kasinath’s direct appeal.

       (3)    On appeal, Kasinath’s defense counsel (“Counsel”) has filed a no-

merit brief and a motion to withdraw under Supreme Court Rule 26(c). Counsel

asserts that, based upon a complete and careful examination of the record, there are

no arguably appealable issues.

       (4)    Counsel informed Kasinath of the provisions of Rule 26(c) and

provided him with a copy of the motion to withdraw and the accompanying brief

and appendix in draft form. Counsel also informed Kasinath of his right to identify

any points he wanted this Court to consider on appeal. Kasinath has not raised any

issues for the Court’s consideration. The State has responded to the Rule 26(c)

brief and has moved to affirm the Superior Court’s judgment.

       (5)    When reviewing a motion to withdraw and an accompanying brief

under Rule 26(c), the Court must be satisfied that the appellant’s counsel has made




                                         2
a conscientious examination of the record and the law for arguable claims.1         Also,

the Court must conduct its own review of the record and determine “whether the

appeal is indeed so frivolous that it may be decided without an adversary

presentation.”2

      (6)    Having conducted “a full examination of all the proceedings” and

having found “no nonfrivolous issue for appeal,”3 the Court concludes that

Kasinath’s appeal “is wholly without merit.”4 The Court is satisfied that Counsel

made a conscientious effort to examine the record and the law and properly

determined that Kasinath could not raise a meritorious claim on appeal.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED. The motion to withdraw is moot.

                                         BY THE COURT:


                                         /s/ Collins J. Seitz, Jr.
                                                Justice




1
  Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486 U.S.
429, 442 (1988); Anders v. California, 386 U.S. 738, 744 (1967).
2
  Penson v. Ohio, 488 U.S. at 81.
3
  Id. at 80.
4
  Del. Supr. Ct. R. 26(c).
                                            3